2022 IL App (1st) 201129

                                                                           FIFTH DIVISION
                                                                           July 22, 2022

                                 No. 1-20-1129
______________________________________________________________________________

                                        IN THE
                             APPELLATE COURT OF ILLINOIS
                               FIRST JUDICIAL DISTRICT

______________________________________________________________________________

MICHELLE CLEMENS,                                  )       Appeal from the Circuit Court of
                                                   )       Cook County.
                                                   )
                        Plaintiff-Appellee,        )
                                                   )
                        v.                         )
                                                   )
DAVID GREENBERG, M.D.; TRI-COUNTY                  )
EMERGENCY PHYSICIANS, LTD.;                        )
ADVOCATE HEALTH AND HOSPITALS                      )
CORPORATION, d/b/a Advocate Good                   )       No. 19 L 3362
Shepherd Hospital; MICHAEL LANDRUM,                )
M.D.; and BELLIN HEALTH SYSTEMS, INC.              )
d/b/a Bellin Health Infectious Disease,            )
                                                   )
                        Defendants                 )
                                                   )
(Michael Landrum, M.D., and Bellin Health          )       Honorable Christopher E. Lawler,
Systems, Inc., Defendants-Appellants).             )       Judge Presiding.


       JUSTICE CONNORS delivered the judgment of the court, with opinion.
       Presiding Justice Delort and Justice Hoffman concurred in the judgment and opinion.

                                          OPINION

¶1     Plaintiff, Michelle Clemens, alleged a negligence action against defendants, Michael

Landrum, M.D., and Bellin Health Systems, Inc., d/b/a Bellin Health Infectious Disease (Bellin),

among others. Landrum and Bellin are located in Wisconsin, and Landrum treated Clemens for an
No. 1-20-1129


infection. The circuit court denied Landrum and Bellin’s motion to dismiss for lack of personal

jurisdiction. On appeal, Landrum and Bellin contend that they do not have sufficient minimum

contacts with Illinois to satisfy the requirements for personal jurisdiction. We agree and reverse

and remand with directions.

¶2                                     I. BACKGROUND

¶3     Initially, Clemens named Landrum and Bellin respondents in discovery in a medical

malpractice action that Clemens filed in March 2019 against Dr. David Greenberg, Tri-County

Emergency Physicians, Ltd., and Advocate Health and Hospitals Corporation, d/b/a Advocate

Good Shepherd Hospital, all three of which were alleged to be located in Illinois. Clemens stated

in part that on May 9, 2017, she presented to Greenberg with calf pain. After an ultrasound revealed

a deep vein thrombosis (DVT), Greenberg ordered a shot of Lovenox and started Clemens on

Eliquis, which was a nonreversible anticoagulant. Clemens later developed a massive brain bleed,

but her surgery had to be delayed because she was on Eliquis. Clemens later experienced severe

and nonreversible neurologic symptoms.

¶4     Landrum and Bellin filed a motion to terminate their status as respondents in discovery and

dismiss for lack of personal jurisdiction. Landrum and Bellin stated in part that Landrum provided

care to Clemens exclusively in Green Bay, Wisconsin. Attached to Landrum and Bellin’s motion

was an affidavit from Peter G. Vandenhouten, the senior vice president and general counsel for

Bellin Memorial Hospital, who averred in part that Landrum practiced in an office and at Bellin

Memorial Hospital, both of which were in Green Bay. Bellin had offices and facilities exclusively

in northeastern Wisconsin and the upper peninsula of Michigan. Landrum never provided any care

and treatment to Clemens in Illinois, never practiced medicine in Illinois, and was not licensed to

practice medicine in Illinois. Landrum did not have a significant number of Illinois patients



                                                -2-
No. 1-20-1129


compared to his Wisconsin patient population. Neither Landrum nor Bellin advertised their

services in Illinois or solicited any business in Illinois from Illinois residents.

¶5      In her response to Landrum and Bellin’s motion, Clemens recalled the care she received

from Landrum, citing in part to progress notes that are not in the record but were stated to be

available for in camera review. In April 2017, Clemens was treated at Bellin Memorial Hospital

for endocarditis. Clemens informed Landrum that once she was released, she would move home

to Illinois and return for her remaining treatments. Landrum completed a referral to Coram CVS

Specialty Infusion Services in Peoria, Illinois, so that Clemens could receive home infusion

antibiotic therapy. Landrum and Bellin were paid under a Blue Cross Blue Shield of Illinois

insurance policy. Before Clemens could complete Landrum’s treatment, she supposedly suffered

a DVT for which she was inappropriately anticoagulated, resulting in a massive brain bleed.

Landrum was consulted when Clemens went to the emergency room for the DVT and may have

amended Clemens’s ongoing treatment accordingly. Clemens asserted that Landrum and Bellin’s

services were fundamentally interstate in nature from the inception of the relationship.

¶6      In reply, Landrum and Bellin asserted in part that they did not have any contacts with

Illinois to satisfy the requirements for personal jurisdiction. The case involved the unilateral

activity of Clemens, who sought medical care from a non-Illinois doctor and then returned to

Illinois, where she claimed that she later received improper medical care from an unrelated Illinois

hospital and Illinois doctor.

¶7      On August 6, 2019, the circuit court denied Landrum and Bellin’s motion and ordered them

to comply with discovery. The court stated that, viewed in a light most favorable to Clemens, an

Illinois resident, her relationship to Landrum and Bellin was fundamentally interstate in nature.

Landrum and Bellin purposefully directed certain care and treatment. The court noted that Clemens



                                                  -3-
No. 1-20-1129


sought to discover information about injuries that Landrum and Bellin’s care and treatment may

have contributed to or caused. The state had a significant interest in determining whether certain

activities affect a resident’s health. The court found it fair, just, and reasonable to assert specific

jurisdiction and compel Landrum and Bellin to participate in discovery.

¶8     Landrum and Bellin filed a motion to reconsider, stating in part that none of the activities

that the court relied on were alleged to be a cause of Clemens’s injuries. Also, Clemens’s unilateral

travel to Illinois did not support a finding that Landrum availed himself of the privilege of

conducting activities or the protections of Illinois law. The court denied the motion to reconsider

on October 22, 2019.

¶9     Clemens moved to amend the complaint and convert Landrum and Bellin from respondents

in discovery to defendants, which the court granted. Clemens’s first amended complaint asserted

a negligence claim against Landrum and Bellin, stating that “[o]n information and belief,”

Greenberg and Landrum “discussed the need to anticoagulate [Clemens] given the alleged DVT

and her infective endocarditis.” On May 9, 2017, “and continuing thereafter,” Bellin and Landrum

deviated from the standard of care by providing an anticoagulant, failing to admit Clemens and/or

order serial ultrasounds, and failing to prescribe Lovenox or warfarin if in fact anticoagulation was

needed.

¶ 10   Attached to the first amended complaint was a medical report from a certified internist and

infectious disease specialist. According to the report, “the record [revealed] that Dr. Greenberg

had a conversation with Dr. Landrum in the Emergency Department *** and informed him of the

DVT and how he was going to treat the patient.” Greenberg then gave Clemens an injection of

Lovenox and Eliquis, an oral anticoagulant. The report further stated that “[i]f in fact Dr. Landrum

was told of the plan to anticoagulate the patient, it was a deviation from the standard of care by



                                                 -4-
No. 1-20-1129


Dr. Landrum to approve any such anticoagulation in this case,” especially a nonreversible

anticoagulant like Eliquis. Under the standard of care, Landrum should have informed the

emergency department doctor to monitor the DVT with serial ultrasounds and not start

anticoagulation.

¶ 11   On October 23, 2019, Landrum and Bellin filed a motion to dismiss the first amended

complaint for lack of personal jurisdiction. Landrum and Bellin asserted in part that the only

allegation that tried to connect Wisconsin-based Landrum and Bellin to the care Clemens received

in Illinois was Clemens’s unfounded claim that “on information and belief,” Greenberg and

Clemens discussed the need to anticoagulate Clemens. There was no foundation for the allegation

that Greenberg discussed DVT treatment with Landrum, and in any event, that discussion would

not satisfy the requirements for personal jurisdiction. Landrum’s care was provided exclusively in

Green Bay, and his interaction with Clemens was the result of her unilateral acts.

¶ 12   On January 7, 2020, the court entered an order that Landrum would be deposed over his

objection. In a subsequent motion for a protective order, Landrum and Bellin noted that Clemens

had requested leave to depose Landrum.

¶ 13   At his deposition on July 14, 2020, Landrum stated in part as follows. Landrum was

Clemens’s infectious disease physician for her endocarditis. At some point, Clemens stated that

she would be going to Illinois periodically to spend time with her parents. Landrum told Clemens

that he would continue to take care of her endocarditis, including her antibiotic care and

management, but Clemens would need to receive all of her medical care in Green Bay. Also,

Clemens would need to seek care for emergent issues in Illinois. A case manager made

arrangements for Clemens to receive ongoing IV antibiotics and complete her labs, and Landrum’s

office received the results of those labs for monitoring purposes.



                                                -5-
No. 1-20-1129


¶ 14   Landrum further recalled that on May 9, 2017, he received a phone call from Greenberg.

Landrum described the call as “a brief maybe a couple minute phone call that was informative.”

Greenberg stated that Clemens was in the emergency room, Clemens’s mother had asked

Greenberg to call Landrum to update him on Clemens’s status, tell Landrum that Clemens had

what appeared to be a DVT in her leg, and that Greenberg was going to start Clemens on some

anticoagulation. Landrum did not recall Greenberg mentioning what medicine Clemens would

receive. According to Landrum, not enough information was shared for Landrum to have given a

consult. Landrum did not ask Greenberg for more information, and Landrum did not recall if

Greenberg asked if Clemens should have been given anticoagulants. There was no request that

Landrum review any records. Between Clemens’s emergency room visit and her brain bleed,

Clemens’s mother called Landrum’s clinic, whereupon a nurse told her that Landrum’s office was

managing Clemens’s infection with antibiotics and Clemens needed to see a primary care doctor

about the anticoagulation. Landrum was not affiliated with any office in Illinois and did not have

any relationships with Illinois health care providers or institutions. Landrum did not know whether

Clemens had insurance through Blue Cross Blue Shield of Illinois or a Wisconsin subsidiary.

¶ 15   On August 25, 2020, Clemens responded to Landrum and Bellin’s motion to dismiss, citing

again to progress notes that are not in the record but were stated to be available for in camera

review. According to Clemens, nothing had changed and no new facts had been asserted since the

previous motion to dismiss. Landrum diagnosed an Illinois resident’s disease, provided an

ongoing, interstate course of treatment using an Illinois home nursing agency, and billed

Clemens’s Illinois-based insurance policy. A DVT was discovered between Clemens’s interstate

appointments with Landrum. At that point, Landrum “took part in a ‘consult’ ” with Greenberg,

an Illinois emergency physician.



                                               -6-
No. 1-20-1129


¶ 16   In reply, Landrum and Bellin stated in part that Clemens’s complaint was solely critical of

treatment provided at the Illinois hospital on May 9, 2017. On that date, Landrum’s only

involvement was as the recipient of a phone call from Greenberg. None of Landrum’s contacts

with Illinois involved the date or occurrence at issue. Clemens did not provide any evidence that

any of the alleged contacts—appointments with Landrum in Wisconsin, happenings with the

nursing agency, or anything related to insurance—were a cause or contributing cause to Clemens’s

alleged injuries.

¶ 17   On September 30, 2020, the court entered a written order that denied Landrum and Bellin’s

motion to dismiss. Citing Salerno v. Innovative Surveillance Technology, Inc., 402 Ill. App. 3d

490, 502 (2010), the court declined to review Landrum’s deposition transcript because it was

attached to Landrum and Bellin’s reply, and evidence, arguments, or exhibits raised for the first

time in a reply brief are waived. The court further stated that Landrum did not maintain sufficient

minimum contacts to exercise general jurisdiction, but it was fair, just, and reasonable to exercise

specific jurisdiction over Landrum and Bellin. Viewing the evidence in a light most favorable to

Clemens, Landrum treated at least some Illinois patients, Clemens was an Illinois patient, and

Landrum treated her on a weekly, continuous basis. Landrum knew that Clemens commuted from

Illinois, billed Clemens under an insurance policy, and participated in her continued care, including

the Peoria nursing agency and the alleged consultation with Greenberg.

¶ 18   On October 21, 2020, Landrum and Bellin filed a petition for leave to appeal under Illinois

Supreme Court Rule 306(a)(3) (eff. Oct. 1, 2020), which this court denied on November 16, 2020.

After Landrum and Bellin appealed to our supreme court, a supervisory order was entered that

directed this court to allow the petition for leave to appeal. We did so and now consider the appeal.




                                                -7-
No. 1-20-1129


¶ 19                                       II. ANALYSIS

¶ 20                                 A. Landrum’s Deposition

¶ 21    Because it bears on our resolution of this appeal, we first address the status of Landrum’s

deposition, which the circuit court refused to consider. To review, after Landrum and Bellin were

converted to party defendants in Clemens’s first amended complaint, they filed a motion to dismiss

for lack of personal jurisdiction. Clemens then requested that Landrum be deposed. The deposition

took place before Clemens responded to the motion to dismiss. The court declined to review the

deposition transcript because it was attached to Landrum and Bellin’s reply, and so it was waived.

¶ 22    Landrum and Bellin did not waive—or forfeit, for that matter—the use of the deposition

transcript. See People v. Blair, 215 Ill. 2d 427, 444 n.2 (2005) (waiver is the voluntarily

relinquishment of a known right, while forfeiture is the failure to timely assert a right). In stating

that Landrum and Bellin’s use of the deposition transcript was waived, the circuit court cited

Salerno, 402 Ill. App. 3d at 502, which found that a plaintiff waived an argument by raising it for

the first time in an appellate reply brief. Salerno does not address the circumstances here and offers

no guidance on whether a party may cite to a deposition transcript in the way that Landrum and

Bellin did in the circuit court.

¶ 23    Illinois Supreme Court Rule 201(l) (eff. July 1, 2014) allows a party to obtain discovery

on the issue of personal jurisdiction when a motion to dismiss is pending. Clemens requested the

deposition, and it was completed in time for Clemens to refer to it in her response. Landrum and

Bellin did not voluntarily relinquish a known right or fail to timely assert a right by referring to a

deposition that was provided for in our supreme court rules, requested by Clemens, and completed

in a time frame that allowed both parties to make use of it. We will consider Landrum’s deposition

in our analysis of the issues raised on appeal. See Zamora v. Lewis, 2019 IL App (1st) 181642,



                                                 -8-
No. 1-20-1129


¶ 42 (when considering personal jurisdiction, the circuit court may consider the plaintiff’s

complaint, any affidavits submitted by the parties, and any discovery depositions).

¶ 24                                  B. Appellate Jurisdiction

¶ 25      Next, we consider the parties’ arguments about our jurisdiction to consider this appeal.

Landrum and Bellin contend that they timely appealed from the September 30, 2020, order that

denied the motion to dismiss that was filed as their initial responsive pleading in their new status

as party defendants. In contrast, Clemens asserts that we do not have jurisdiction because Landrum

and Bellin did not timely appeal from the August 6, 2019, order that denied the motion to dismiss

that they filed as respondents in discovery. Clemens argues that a party must seek review under

Rule 306 within 30 days of a denial of a motion to dismiss, regardless of the party’s procedural

status.

¶ 26      The panel that considers an appeal has an independent duty to determine whether it has

jurisdiction. In re Estate of Gagliardo, 391 Ill. App. 3d 343, 349 (2009). We recall that after

Landrum and Bellin were named as respondents in discovery in Clemens’s original complaint,

they filed a motion to terminate their status as respondents in discovery and dismiss for lack of

personal jurisdiction. The court denied that motion on August 6, 2019. Landrum and Bellin filed

a motion to reconsider, which was denied on October 22, 2019. Clemens filed a first amended

complaint that named Landrum and Bellin as party defendants. Landrum and Bellin filed a motion

to dismiss for lack of personal jurisdiction, which was denied on September 30, 2020. Landrum

and Bellin filed a petition for leave to appeal on October 21, 2020.

¶ 27      Illinois Supreme Court Rule 306(a)(3) (eff. Oct. 1, 2020) states that a party may petition

for leave to appeal to the appellate court from an order of the circuit court denying a motion to

dismiss for lack of personal jurisdiction. The petition must be filed within 30 days of the denial.



                                                 -9-
No. 1-20-1129


Ill. S. Ct. R. 306(c)(1) (eff. Oct. 1, 2020). The 30-day limit is jurisdictional, and the failure to meet

it or secure a timely extension results in dismissal of the appeal. Barnes v. Southern Ry. Co., 116

Ill. 2d 236, 241 (1987), overruled on other grounds, Miller v. Consolidated R. Corp., 173 Ill. 2d

252 (1996). A motion to reconsider directed against an interlocutory order will not toll the 30-day

limit. Odom v. Bowman, 159 Ill. App. 3d 568, 571 (1987). However, a motion that raises new

matter may be considered a new motion, and “in that event tolling is not at issue, and an order

denying the motion is appealable.” McClain v. Illinois Central Gulf R.R. Co., 121 Ill. 2d 278, 286

(1988); see also Barnes, 116 Ill. 2d at 244 (denial of motion was appealable where the motion was

substantially independent of a prior motion, in that its content and basis “were such that it must be

considered in the nature of a new, original motion and not a motion reviving and rearguing” what

had already been presented).

¶ 28    Here, Landrum and Bellin’s motion to dismiss the first amended complaint was a new

motion that was based on changed circumstances. Landrum and Bellin were no longer respondents

in discovery—they were party defendants. Section 2-402 of the Code of Civil Procedure (Code)

(735 ILCS 5/2-402 (West 2018)) allows a plaintiff to name as respondents in discovery those

persons or entities whose culpability cannot be determined when the complaint is filed. Westwood

Construction Group, Inc. v. IRUS Property, LLC, 2016 IL App (1st) 142490, ¶ 13. Respondents

in discovery must respond to discovery in the same way as defendants and may be added as

defendants if the evidence warrants it. 735 ILCS 5/2-402 (West 2018); Westwood Construction

Group, Inc., 2016 IL App (1st) 142490, ¶ 14. The stakes changed for Landrum and Bellin once

Clemens converted them to defendants. No longer was Clemens gathering discovery to determine

“whether a claim [could] be stated against potential defendants.” See Westwood Construction

Group, Inc., 2016 IL App (1st) 142490, ¶ 13. Landrum and Bellin now had to defend against a



                                                  -10-
No. 1-20-1129


claim. See Lewis v. Dillon, 352 Ill. App. 3d 512, 520 (2004) (“being labelled a defendant has ***

been recognized as a burden”). Landrum and Bellin’s status as defendants was a significant change

in circumstances that made the motion to dismiss the first amended complaint a new motion.

¶ 29   The first amended complaint also added new allegations that Greenberg and Landrum

discussed the need to anticoagulate Clemens and that Landrum and Bellin deviated from the

standard of care. Another changed circumstance was that Landrum had been deposed, which raised

new facts about Landrum’s involvement in Clemens’s medical care and the alleged phone call

from Greenberg, among other topics. The addition of new facts in the motion to dismiss the first

amended complaint contrasts with the cases cited by Clemens, in which denials of motions were

not appealable because those motions only added detail to what had already been presented. See

Law Offices of Jeffery M. Leving, Ltd. v. Cotting, 345 Ill. App. 3d 495, 500 (2003) (facts in motion

to reconsider were more detailed, but not necessarily new facts that came to light between

motions); National Seal Co. v. Greenblatt, 321 Ill. App. 3d 306, 309 (2001) (motion to reconsider

did not allege any new facts and merely included more details in support of arguments raised in

the original motion); Buckland v. Lazar, 145 Ill. App. 3d 436, 440-41 (1986) (the plaintiff never

contended that the second motion was new and posited that the second motion should be

considered part of resolving the first motion).

¶ 30   Further, as Landrum and Bellin note, they had to object to personal jurisdiction after

Clemens named them party defendants or they would have lost the ability to raise the issue. A

party waives an objection to personal jurisdiction if he files a responsive pleading or other motion,

other than a motion seeking an extension of time to answer or appear, before filing the motion

objecting to jurisdiction. 735 ILCS 5/2-301(a-6) (West 2018); Cardenas Marketing Network, Inc.

v. Pabon, 2012 IL App (1st) 111645, ¶¶ 23-24.



                                                  -11-
No. 1-20-1129


¶ 31   Based on Landrum and Bellin’s changed status to party defendants and the new facts raised

in the first amended complaint and Landrum’s deposition, the motion to dismiss the first amended

complaint was a new motion. After it was denied, Landrum and Bellin timely filed a petition for

leave to appeal to this court, granting us jurisdiction.

¶ 32                                   C. Personal Jurisdiction

¶ 33   Turning to the merits of the appeal, Landrum and Bellin contend that they are not subject

to the circuit court’s specific personal jurisdiction. Landrum and Bellin state that the analysis

focuses on their relationship to Illinois and not on their relationship with Clemens. Her unilateral

decision to periodically stay with her parents did not mean that Landrum purposefully directed

his activities at Illinois. Landrum and Bellin also argue that in finding that there was specific

personal jurisdiction, the circuit court incorrectly relied on activities that were unrelated to

Clemens’s lawsuit.

¶ 34   As the plaintiff, Clemens had the burden to establish a prima facie basis for exercising

personal jurisdiction over Landrum and Bellin, who are nonresident defendants. Rios v. Bayer

Corp., 2020 IL 125020, ¶ 16. A plaintiff’s prima facie case may be overcome by the defendants’

uncontradicted evidence that defeats jurisdiction. Campbell v. Acme Insulations, Inc., 2018 IL

App (1st) 173051, ¶ 10. Any conflicts in the pleadings and affidavits are resolved in the

plaintiff’s favor (id.), but any unrebutted allegations are taken as true (Zamora, 2019 IL App

(1st) 181642, ¶ 42). Where well-alleged facts in an affidavit are not contradicted by a

counteraffidavit, they must be taken as true notwithstanding the existence of contrary facts in the

adverse party’s pleadings. Robertsson v. Misetic, 2018 IL App (1st) 171674, ¶ 13. When the

circuit court decides the jurisdictional question only on documentary evidence, without an

evidentiary hearing, our review is de novo. Id.



                                                  -12-
No. 1-20-1129


¶ 35   Section 2-209 of the Code, commonly referred to as the Illinois long-arm statute, governs

the exercise of personal jurisdiction over nonresident defendants and is divided into subsections

identifying various grounds for exercising jurisdiction. 735 ILCS 5/2-209 (West 2018); Russell v.

SNFA, 2013 IL 113909, ¶ 29. Historically, as a first step in the analysis, courts would determine

whether a specific statutory provision of the long-arm statute was satisfied, such as “[t]he

commission of a tortious act within this State.” 735 ILCS 5/2-209(a)(2) (West 2018); Russell,

2013 IL 113909, ¶ 29. That step has been eliminated with the addition of subsection (c), which is

known as the “catch-all provision.” 735 ILCS 5/2-209(c) (West 2018); Russell, 2013 IL 113909,

¶ 30. Section 2-209(c) provides that courts “may also exercise jurisdiction on any other basis

now or hereafter permitted by the Illinois Constitution and the Constitution of the United States.”

735 ILCS 5/2-209(c) (West 2018). The catch-all provision is an independent basis for exercising

personal jurisdiction. Kostal v. Pinkus Dermatopathology Laboratory, P.C., 357 Ill. App. 3d 381,

386 (2005). If the contacts between the defendants and Illinois satisfy federal and state due

process concerns, then the requirements of Illinois’s long-arm statute have been met, and no

other inquiry is needed. Id. at 387. Though Clemens briefly refers to the ability of a court to

exercise jurisdiction based on the commission of a tortious act, we will only consider whether

exercising personal jurisdiction over Landrum and Bellin satisfies federal due process concerns.

See Rios, 2020 IL 125020, ¶ 17 (only considering federal constitutional principles because the

party challenging jurisdiction did not argue that the Illinois Constitution imposed any greater

restraints on the exercise of jurisdiction than the federal constitution).

¶ 36   A state court may exercise personal jurisdiction over nonresident defendants if the

defendants have certain minimum contacts with the state “ ‘such that the maintenance of the suit

does not offend traditional notions of fair play and substantial justice.’ ” Id. ¶ 18 (quoting



                                                 -13-
No. 1-20-1129


Daimler AG v. Bauman, 571 U.S. 117, 126 (2014)). Whether the minimum contacts test has been

satisfied depends on whether the plaintiff seeks general or specific jurisdiction. Russell, 2013 IL

113909, ¶ 36. The standard for finding general jurisdiction is very high, requiring that the

nonresident defendants carried out “systematic business activity in Illinois *** with a fair

measure of permanence and continuity.” Robertsson, 2018 IL App (1st) 171674, ¶ 15. Clemens

does not assert that the court should exercise general jurisdiction over Landrum and Bellin.

¶ 37    At issue here is specific jurisdiction, which is “case-specific” and “exists when the

plaintiff’s cause of action arises out of or relates to the [defendants’] contacts with the forum

state.” Id. Specific jurisdiction is proper only if the defendants have purposefully directed their

activities at residents of the forum and “ ‘if the litigation results from alleged injuries that arise

out of or relate to those activities.’ ” Rios, 2020 IL 125020, ¶ 20 (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985)). “[T]he [defendants’] litigation-related ‘conduct must

create a substantial connection with the forum State.’ ” Zamora, 2019 IL App (1st) 181642, ¶ 46

(quoting Walden v. Fiore, 571 U.S. 277, 284 (2014)). If there is a substantial connection, then we

consider whether it would be reasonable to require the defendants to litigate in the forum state.

Id. ¶ 48.

¶ 38    According to Clemens, Landrum admitted that he treated Clemens while she was in

Illinois. Landrum referred Clemens to a Peoria nursing agency, prescribed antibiotics to Clemens

while she was in Illinois, and received Clemens’s lab results for monitoring purposes. According

to Clemens, Landrum was part and parcel of Clemens’s ongoing medical treatment in Illinois.

¶ 39    Yet, the allegations against Landrum and Bellin in Clemens’s first amended complaint do

not refer to Clemens’s care from the Peoria nursing agency, the antibiotics that Landrum

prescribed, or Clemens’s lab results. Clemens’s cause of action relates only to the care she



                                                  -14-
No. 1-20-1129


received at an Illinois facility for a DVT. We focus on Landrum’s involvement in that

occurrence. See Robertsson, 2018 IL App (1st) 171674, ¶ 23 (relevant time period for

determining whether contacts were purposefully directed toward the forum state begins when the

claim arose). There are two documents that are relevant—the medical report attached to

Clemens’s first amended complaint and Landrum’s deposition. Landrum and Bellin assert that

the medical report cannot serve as an affidavit for the purposes of a motion to dismiss for lack of

personal jurisdiction. Even taking the medical report into account, it does not carry the day for

Clemens. It stated that Greenberg had a conversation with Landrum, informed Landrum of the

DVT and how he would treat Clemens, and then administered Lovenox and Eliquis. Key details

about the conversation with Greenberg are filled in by Landrum’s deposition. According to

Landrum, the phone call was prompted by Clemens’s mother and was brief and informative.

Landrum did not recall Greenberg mentioning what medicine Clemens would receive. Not

enough information was shared for Landrum to have given a consult, and there was no request

for Landrum to review any records. This brief phone call is the totality of Landrum’s

involvement in the basis for Clemens’s suit.

¶ 40   As noted above, for a state to exercise personal jurisdiction, “the defendant’s suit-related

conduct must create a substantial connection with the forum State.” Walden, 571 U.S. at 284.

Due process requires that a defendant be subjected to proceedings in the forum state based on his

own affiliation with the state and not based on “ ‘random, fortuitous, or attenuated’ contacts he

makes by interacting with other persons affiliated with the State.” Id. at 286 (quoting Burger

King Corp., 471 U.S. at 475). The phone call—the only act that connects Landrum to Clemens’s

cause of action—falls well short of a substantial connection with Illinois. The call was initiated

by Clemens’s mother and Greenberg. Landrum’s participation was extremely limited, and he did



                                                -15-
No. 1-20-1129


not provide any input into the treatment plan. To subject Landrum to personal jurisdiction based

on this attenuated connection with Illinois would violate due process. See Hanson v. Ahmed, 382

Ill. App. 3d 941, 945 (2008) (participation in two phone calls initiated by an Illinois claims

adjuster were “extremely attenuated” contacts with Illinois and so did not constitute minimum

contacts with Illinois sufficient to establish personal jurisdiction and satisfy due process).

Because Landrum and Bellin did not have sufficient minimum contacts for an Illinois court to

exercise personal jurisdiction, we need not consider whether it would be reasonable to require

Landrum and Bellin to litigate in Illinois. See Russell, 2013 IL 113909, ¶ 87 (a court must

consider the reasonableness of requiring defendants to litigate in Illinois if the court determines

that the defendants have sufficient minimum contacts with Illinois).

¶ 41                                   III. CONCLUSION

¶ 42   Clemens did not meet her burden to establish that Landrum and Bellin are subject to

personal jurisdiction in Illinois. The order of the circuit court that denied Landrum and Bellin’s

motion to dismiss for lack of personal jurisdiction is reversed, and the matter is remanded with

directions to enter an order dismissing Landrum and Bellin as party defendants.

¶ 43   Reversed and remanded with directions.




                                                 -16-
No. 1-20-1129



                    Clemens v. Greenberg, 2022 IL App (1st) 201129


Decision Under Review:     Appeal from the Circuit Court of Cook County, No. 19-L-3362;
                           the Hon. Christopher E. Lawler, Judge, presiding.



Attorneys                  Julie A. Teuscher, John J. Reid, and Ruth Anne B. Waldrop, of
for                        Cassiday Schade LLP, of Chicago, for appellants.
Appellant:


Attorneys                  Robert J. Napleton and Bradley Z. Schulman, of Motherway &
for                        Napleton, LLP, of Chicago, and Lynn D. Dowd, of Naperville, for
Appellee:                  appellee.




                                         -17-